  Case 2:20-cv-00119-JRG Document 2 Filed 04/23/20 Page 1 of 2 PageID #: 94



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


FUNDAMENTAL INNOVATION
SYSTEMS INTERNATIONAL LLC,

              Plaintiff,                     Civil Action No. 2:20-cv-00119

       vs.

ONEPLUS TECHNOLOGY (SHENZHEN)                JURY TRIAL DEMANDED
CO., LTD. and ONEPLUS MOBILE
COMMUNICATIONS (GUANGDONG)
CO., LTD.,

              Defendants.


               PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT


       Under Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Fundamental

Innovation Systems International LLC (“Fundamental”), by and through its undersigned counsel,

hereby certifies that Fundamental is a wholly owned subsidiary of Fundamental Innovation

Systems International Holdings LLC and no publicly held corporation owns 10% or more of

Fundamental’s stock.



Dated: April 23, 2020                       /s/ J. Mark Mann
                                            J. Mark Mann
                                            State Bar No. 12926150
                                            mark@themannfirm.com
                                            G. Blake Thompson
                                            State Bar No. 24042033
                                            blake@themannfirm.com
                                            Mann Tindel Thompson
                                            300 W Main Street
                                            Henderson, TX 75652
                                            Tel: (903) 657-8540
Case 2:20-cv-00119-JRG Document 2 Filed 04/23/20 Page 2 of 2 PageID #: 95



                                   Edward J. DeFranco (pro hac vice forthcoming)
                                   eddefranco@quinnemanuel.com
                                   Brian P. Biddinger (admitted in this District)
                                   NY Bar No. 4479382
                                   brianbiddinger@quinnemanuel.com
                                   Joseph Milowic III (pro hac vice forthcoming)
                                   NY Bar No. 4622221
                                   josephmilowic@quinnemanuel.com
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN LLP
                                   51 Madison Avenue, 22nd Floor
                                   New York, NY 10010
                                   Tel. (212) 849-7000
                                   Fax (212) 849-7100

                                   Kevin P.B. Johnson (admitted in this District)
                                   CA Bar No. 177129
                                   kevinjohnson@quinnemanuel.com
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN LLP
                                   555 Twin Dolphin Drive, 5th Floor
                                   Redwood Shores, CA 94065
                                   Tel. (650) 801-5000
                                   Fax (650) 801-5100

                                   Attorneys for Plaintiff Fundamental Innovation
                                   Systems International LLC




                                -2-
